Case 1:18-cv-01119-RB-LF Document 56-1 Filed 10/07/19 Page 1 of 7




                   EXHIBIT AA
        Case 1:18-cv-01119-RB-LF Document 56-1 Filed 10/07/19 Page 2 of 7



(ORDER LIST: 589 U.S.)


                             MONDAY, OCTOBER 7, 2019



                         APPEALS -- SUMMARY DISPOSITIONS

19-70      )   HOUSEHOLDER, LARRY, ET AL. V. A. PHILIP RANDOLPH INST., ET AL.
           )
19-110     )   CHABOT, STEVE, ET AL. V. A. PHILIP RANDOLPH INST., ET AL.

                  The motion of Stephen M. Shapiro for leave to file a brief

               as amicus curiae is granted.    The judgment is vacated, and

               the cases are remanded to the United States District Court for

               the Southern District of Ohio for further consideration in light

               of Rucho v. Common Cause, 588 U.S. ___ (2019).

                       CERTIORARI -- SUMMARY DISPOSITIONS

18-1258        ENCLARITY INC., ET AL. V. FULTON, MATTHEW N.

                   The petition for a writ of certiorari is granted.    The

               judgment is vacated, and the case is remanded to the United

               States Court of Appeals for the Sixth Circuit for further

               consideration in light of PDR Network, LLC v. Carlton & Harris

               Chiropractic, Inc., 588 U. S. ___ (2019).

18-7572        WEBSTER, VERNON M. V. UNITED STATES

                   The motion of petitioner for leave to proceed in forma

               pauperis and the petition for a writ of certiorari are granted.

               The judgment is vacated, and the case is remanded to the United

               States Court of Appeals for the Eighth Circuit for further

               consideration in light of the decision of the Supreme Court of

               Wisconsin in United States v. Franklin, 2019 WI 64, 387 Wis. 2d

               259, 928 N. W. 2d 545 (2019).

18-8737        BACHILLER, MARIO V. UNITED STATES



                                        1
     Case 1:18-cv-01119-RB-LF Document 56-1 Filed 10/07/19 Page 3 of 7



18-9582    IN RE E. EDWARD ZIMMERMANN

18-9663    IN RE LORCAN KILROY

18-9669    CHODOSH, FLOYD M., ET AL. V. PALM BEACH PARK ASSOCIATION

18-9679    HARVEY, GARY R., ET UX. V. UNITED STATES

18-9750    CURRY, JOHN G. V. LOPEZ, ASSOC. JUDGE, ET AL.

19-5052    GREINER, JOHN P. V. MACOMB COUNTY, MI, ET AL.

19-5206    SAWICKY, CHRISTINE V. AMC NETWORKS INC.

               The motions of petitioners for leave to proceed in forma

           pauperis are denied.    Petitioners are allowed until October 28,

           2019, within which to pay the docketing fees required by Rule

           38(a) and to submit petitions in compliance with Rule 33.1 of

           the Rules of this Court.

19-5282    BAXTER, JAMES O. V. UNITED STATES

               The motion of petitioner for leave to proceed in forma

           pauperis is denied.    Petitioner is allowed until October 28,

           2019, within which to pay the docketing fee required by Rule

           38(a) and to submit a petition in compliance with Rule 33.1 of

           the Rules of this Court.    Justice Kavanaugh took no part in the

           consideration or decision of this motion.

19-5329    WILLIAMS, JAMES L. V. SAMUELS, JAMAI F.

19-5512    GREEN, GREGORY V. BECKWITH, WARDEN

               The motions of petitioners for leave to proceed in forma

           pauperis are denied.    Petitioners are allowed until October 28,

           2019, within which to pay the docketing fees required by Rule

           38(a) and to submit petitions in compliance with Rule 33.1 of

           the Rules of this Court.

                             CERTIORARI DENIED

18-735     MARICOPA COUNTY, AZ V. MELENDRES, MANUEL, ET AL.


                                      13
     Case 1:18-cv-01119-RB-LF Document 56-1 Filed 10/07/19 Page 4 of 7



18-893    )   WV HOUSE OF DELEGATES V. WV, EX REL. WORKMAN, ET AL.
          )
18-1189   )   CARMICHAEL, MITCH, ET AL. V. WV, EX REL. WORKMAN

18-1043       ZILM, ADAM C. V. OKLAHOMA

18-1067       AMBAC ASSURANCE CORPORATION V. U.S. BANK NATIONAL ASSOCIATION

18-1069       DIEBOLD FOUNDATION, INC. V. CIR

18-1085       MARTINEZ-DE RYAN, ROCIO A. V. BARR, ATT'Y GEN.

18-1111       KAUFMAN, JAMES J. V. WALKER, SCOTT, ET AL.

18-1154       INTEGRITY STAFFING SOLUTIONS V. BUSK, JESSE, ET AL.

18-1170       XITRONIX CORPORATION V. KLA-TENCOR CORPORATION

18-1182       OGLE, SCOTT V. TEXAS

18-1210       CHRONISTER, SHERIFF V. FREYRE, DORIS, ET AL.

18-1219       ILLINOIS V. BONILLA, DERRICK

18-1230       ZAMUDIO, JUAN V. UNITED STATES

18-1240       KERPEN, PHIL, ET AL. V. MWAA, ET AL.

18-1245       OGLALA SIOUX TRIBE, ET AL. V. FLEMING, LISA, ET AL.

18-1267       LEEMAN, ANGELA R. V. ARIZONA

18-1280       ACORDA THERAPEUTICS, INC. V. ROXANE LABORATORIES, ET AL.

18-1283       MONTANO, JOSEPH V. TEXAS

18-1285       HYATT, GILBERT P., ET AL. V. IANCU, ANDREI

18-1298       WOODWARD, MARIO D. V. ALABAMA

18-1299       GILLISPIE, MARIE V. REGIONALCARE HOSPITAL PARTNERS

18-1308       KPMG, LLP V. SINGING RIVER HEALTH SYSTEM

18-1341       ROBERTSON, JEFFREY A. V. USDC ED PA, ET AL.

18-1344       THOMAS, LaMARCUS V. UNITED STATES

18-1350       MARIA S. V. GARZA, RAMIRO

18-1353       McCABE, KEVIN, ET AL. V. LIFETIME ENTERTAINMENT SERVICES

18-1354       C. P., ET AL. V. C. A.

18-1355       KRAMER, EDWARD V. VITTI, ANTONIO, ET AL.


                                         14
     Case 1:18-cv-01119-RB-LF Document 56-1 Filed 10/07/19 Page 5 of 7



18-1357       CUMMINGS, RANDY, ET AL. V. BUSSEY, CELINA, ET AL.

18-1362       HALL, JAMES V. MERRILL, AL SEC. OF STATE

18-1366   )   ESTATE OF ADRIANO ROMAN V. NEWARK, NJ, ET AL.
          )
18-1372   )   NEWARK, NJ V. ESTATE OF ADRIANO ROMAN

18-1367       NORFOLK SOUTHERN RAILWAY CO. V. SUMNER, MARK A.

18-1369       ANDERSON, JAMES B. V. WASHINGTON

18-1373       RECHTZIGEL, GENE V. APPLE VALLEY, MN

18-1374       JAYE, CHRIS A. V. OAK KNOLL VILLAGE CONDO., ET AL.

18-1375       GREENE, DOUGLAS W. V. PILOTS ASSOC., ET AL.

18-1376       IRAZU, FERNANDO G. V. MARGARITA O.

18-1380       GANNON, THOMAS P. V. RIVERWATCH CONDOMINIUM, ET AL.

18-1382       AMERICAN EAGLE EXPRESS, INC. V. EVER BEDOYA, ET AL.

18-1384       BRADLEY, JOSEPH D. V. ALCO OIL & GAS CO., ET AL.

18-1387       LLOYD, SUSAN V. DOHERTY, JUDGE, ET AL.

18-1388       LLOYD, SUSAN V. STREETSBORO, OH, ET AL.

18-1389       FINANCIAL OVERSIGHT BOARD V. ANDALUSIAN GLOBAL CO., ET AL.

18-1393       WALTERS, WILLIAM T. V. UNITED STATES

18-1394       WATERFRONT CONSTRUCTION, ET AL. V. HEARD CONSTRUCTION, INC.

18-1395       FRATERNAL ORDER OF POLICE V. ILLINOIS

18-1399       DAMON, GEOFFREY P. V. CINCINNATI BAR ASSOCIATION

18-1404       WALLACE, DORSEY E. V. WALLACE, GARY E., ET AL.

18-1406       ROEBUCK BETHELL, KRISTIN V. STEPHENS, BRYAN, ET AL.

18-1407       BARROW, ANITA M. V. WILLIS, B. G., ET AL.

18-1409       EMAMI, SAIED V. BRIDENSTINE, ADM'R, NASA, ET AL.

18-1410       JACKSON, JAMES A. V. LAWSON, THOMAS

18-1411       ISAACS, JEFFREY V. TRUSTEES OF DARTMOUTH, ET AL.

18-1412       PORTER, LEWIS-JAY V. TEXAS

18-1413       WOODRUFF, BRANDON D. V. DAVIS, DIR., TX DCJ


                                      15
     Case 1:18-cv-01119-RB-LF Document 56-1 Filed 10/07/19 Page 6 of 7



18-1414    WILDHABER, GIULIANO S. V. EFV, ET AL.

18-1415    ASARCO LLC V. UNITED STEELWORKERS

18-1416    BEREKI, ADAM V. HUMPHREYS, GARY, ET UX.

18-1417    YANKTON COUNTY, SD V. UNITED STATES

18-1418    SENJU PHARMACEUTICAL CO., ET AL. V. AKORN, INC.

18-1422    MICHAEL B. V. TN. DEPT. OF CHILDREN'S SERVICES

18-1426    COLEMAN, SAMANTHA L. V. SCHNEIDER ELECTRIC USA, INC.

18-1427    LAVENTURE, MARIE, ET AL. V. UNITED NATIONS, ET AL.

18-1428    GATEHOUSE MEDIA, ET AL. V. NEW YORK, ET AL.

18-1429    STAHL YORK AVE. CO., LLC V. NEW YORK, NY, ET AL.

18-1435    MINARD, MATTHEW W. V. CRUISE-GULYAS, DEBRA L.

18-1437    WINSTON & STRAWN LLP V. RAMOS, CONSTANCE, ET AL.

18-1439    PATEL, SHANKER V. CALIFORNIA

18-1440    HOGEN, MARBY, ET AL. V. HOGEN, STEVEN C., ET AL.

18-1441    PRESBYTERIAN CHURCH V. EDWARDS, JUDGE, ET AL.

18-1442    REEMA CONSULTING SERVICES, INC. V. PARKER, EVANGELINE J.

18-1443    YOUNG, NICHOLAS V. UNITED STATES

18-1444    SOTO NIEVES, WILSON J., ET AL. V. DEPT. OF FAMILY, ET AL.

18-1445    SEEBERGER, THERESA V. DAVENPORT CIVIL RIGHTS, ET AL.

18-1448    GLASSWALL SOLUTIONS, ET AL. V. CLEARSWIFT LTD.

18-1449    HARVEY, HAROLD L. V. FLORIDA

18-1450    SEQUEIRA, HORACIO V. GATE SAFE, INC., ET AL.

18-1452    PEREZ, JOSE A. V. PHYSICIAN ASST. BD., ET AL.

18-1456    MAULDIN, WILLIAM V. ALLSTATE INSURANCE CO., ET AL.

18-1457    MAY, JOSEPH A. V. UNITED STATES, ET AL.

18-1458    VERNIER, CHARLES J. V. GALLEGOS, DEBRA

18-1459    ANYOSA, CARLOS A. V. BARR, ATT'Y GEN.

18-1461    DELEBREAU, DAWN M. V. DANFORTH, CRISTINA, ET AL.


                                    16
     Case 1:18-cv-01119-RB-LF Document 56-1 Filed 10/07/19 Page 7 of 7



18-1462    ROZANOVA, NADEJDA, ET VIR V. URIBE, RAFAEL S.

18-1465    COUNTY OF SAN DIEGO, CA V. MANN, MARK, ET AL.

18-1466    COUNTY OF SONOMA, CA, ET AL. V. SANDOVAL, RAFAEL M., ET AL.

18-1470    FEEHAN, JIM V. MARCONE, RICK, ET AL.

18-1471    HALL, CHRISTOPHER V. SEC

18-1473    RIVAS, ZELMA V. NY STATE LOTTERY

18-1474    SUNOCO, INC. V. UNITED STATES

18-1476    CARNEY, RANDY L. V. UNITED STATES

18-1479    STINSON, JASON P. V. UNITED STATES

18-1480    CAISSIE, JASON V. MISSISSIPPI

18-1481    STROHMEYER, ERIC S. V. SURFACE TRANSPORTATION, ET AL.

18-1482    CUNNINGHAM, SEMYYA L. V. UNITED STATES

18-1484    ZIMMER BIOMET HOLDINGS, ET AL. V. USDC ND CA, ET AL.

18-1485    KANSLER, MICHAEL, ET UX. V. MISSISSIPPI DEPT. OF REVENUE

18-1486    MARSHALL, ZACHARIAH J. V. INDIANA

18-1487    MERCER COUNTY BD. OF ED., ET AL. V. DEAL, ELIZABETH, ET AL.

18-1488    CAMMALLERI, JOHN S. V. FLORIDA

18-1489    CAFFEY, CURTLAND H., ET AL. V. BOWERS, CHAPTER 7 TRUSTEE

18-1491    NGUYEN, KAITLYN V. UNITED STATES

18-1492    MILLER, KATHERINE V. INSLEE, GOV. OF WA, ET AL.

18-1493    MONTROIS, BRITTANY, ET AL. V. UNITED STATES

18-1494    BEEMAN, MICHAEL S. V. UNITED STATES

18-1495    STIRLING, DIR., SC DOC, ET AL. V. WILLIAMS, CHARLES C.

18-1499    KAUSHAL, UMESH V. INDIANA

18-1502    BURMASTER, BRIAN M. V. ELI LILLY AND CO.

18-1504    GILES, BRUCE V. GODINEZ, SALVADOR A., ET AL.

18-1505    C. S. V. L. S.

18-1507    ZAMBRANO, AUGUSTIN V. UNITED STATES


                                      17
